DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
The Amendments and Remarks filed 18 May 2022 in response to the Office Action of 23 November 2021 are acknowledged and have been entered. Claims 1, and 30-33 have been amended. Claims 1, 2, 4, 6-12, and 30-33, and the species ZFP, TAL effector domain, transcriptional repressor domain, and tau (MAPT) gene are under examination on the merits.
 Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments.


Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 05/18/222 and 08/01/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “The composition of claim 1, wherein the functional domain comprises a transcriptional repression domain, a domain from a DNMT protein such as DNMT1, DNMT3A, DNMT3B, DNMT3L…”.  The phrase ‘such as’ is exemplary claim language and is indefinite as the intended scope of the claim is not clear. It is not clear whether or not if the functional domain comprises a domain from any DNMT protein or if it is required that the DNMT protein be that of DNMT1, DNMT3A, DNMT3B, DNMT3L given that these are not inclusive of all known DNMT proteins.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 (ii) does not further limit claim 1 because the distance of 10,000 or more base pairs between the target sites is broader than that recited in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 6-7, 9-12, and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (Miller et al. WO 2013/130824 A1) in view of Gregory (Gregory et al. US 2011/0301073 A1) and Delisa (Delisa et al. US 20130130347 A1, filed 05/23/2013). This is rejection has been modified to account for the newly added claim limitation.
Regarding claim 1 and 6 Miller teaches compositions comprising zinc finger transcription factors (zinc finger proteins (ZFP) fused to domains capable of regulating gene expression), i.e. artificial transcription factors, that are capable of modulating target genes [0041, 0079] in a cell [claim 10]. Miller teaches that the “Standard ZFP TF” is a transcription factor fusion protein in which the zinc finger DNA binding domains are linked to the KRAB repression domain (functional domain); i.e. gene repressors [0025].  Miller teaches the use of ZFPs for the repression of the endogenous mouse Htt expression [0204; Fig. 1]. Miller teaches that the ZFP-TF may be delivered to eukaryotic cells [0131].   Miller  teaches that functional domains for achieving activation can include VP16 activation domains [0099]. Miller teaches the use of two or more ZFP-TFs [Fig. 1B, 1D, 1E].

Regarding claim 2, Miller teaches an isolated cell comprising any of the proteins (ZFPs or TALEs or fusion proteins comprising ZFPs or TALEs), polynucleotides and/or compositions as described herein [0022].
Regarding claim 4 and 7, Miller teaches wherein the ZFP can recognize a target site that includes 12 to 14 nucleotides [0090].
Regarding claim 5 and 6, Miller teaches that the DNA binding domains can be zinc finger proteins [0011] wherein the repression domain of the fusion protein can be used to repress gene expression [0015].
Regarding claim 9, Miller teaches where the targets for the transcription factors can be on the sense or antisense strand [0223, Table 4].
Regarding claim 10, Miller teaches the repression of Htt expression by 50-100% when ZFP TFs were transfected into human and mouse cells compared to cells transfected with control plasmid (wild type) [Fig. 2A-2C].  
Regarding claim 11, Miller teaches that the activity of the regulatory domain (or functional domain) is regulated by an exogenous small molecule or ligand such that interaction with the cell's transcription machinery will not take place in the absence of the exogenous ligand [0015].
Regarding claim 12, Miller teaches that any of the fusion proteins described may be formulated into a pharmaceutical composition [0015]; and the fusion molecule may be formulated with a pharmaceutically acceptable carrier [105].
Regarding claims 30-32, Miller teaches that conventional viral and non-viral based gene transfer methods can be used to introduce nucleic acids encoding engineered ZFPs in cells {e.g., mammalian cells) and target tissues; and that viral vector delivery systems include DNA and RNA viruses, which have either episomal or integrated genomes after delivery to the cell [0134].
Although Miller teaches two or more artificial transcription factors [0025, Fig. 1], Miller does not teach that the two artificial transcription factors synergistically modulate gene expression in a cell.  Miller does not teach that the two different target sites are about 20 to about 80, about 160 to about 220, about 260 to about 400, or about 500 to about 600 base pairs apart.
The instant specification teaches that the “term synergy is used to refer to gene modulation effects achieved when two or more artificial transcription factors modulate gene expression at levels higher than the individual artificial transcription factors and/or the expected ("additive") modulation of the two or more artificial transcription factors used together, the modulation is said to exhibit synergy” [0077].  Therefore the broadest reasonable interpretation of the work “synergistically” is any measurable effect, i.e. gene modulation, which is enhanced in the presence of two or more effectors in comparison to the individual effectors alone.
Gregory teaches recombinant (artificial) transcription factors comprising the DNA binding domains from zinc finger proteins ("ZFPs") have the ability to regulate gene expression of endogenous genes in a cell [0008]. Gregory teaches the ability to use one or more pair of custom-designed zinc finger proteins to increase specificity [0010]. Gregory also teaches the use of DNA-binding proteins comprising one or more TALE-repeat units (domains) fused to functional protein domains (collectively "TALE-fusions"), to form engineered transcription factors [0017].  Gregory teaches that the TALE-fusions can be activators or repressors [0075, 0082] and depends on the transcriptional regulatory domain that is fused to the TALE-repeat domain [0020, 0173, 0250].  Gregory teaches that TALE-repeat domains can be engineered to recognize a desired endogenous DNA sequence and that fusing functional domains to such engineered TALE-repeat domains can be used to modify the functional state, or the actual genomic DNA sequence of an endogenous cellular locus, including a gene that is present in its native chromatin environment [0075].  Gregory teaches a method of modulating the expression of an endogenous cellular gene in a cell, the method comprising the step of: contacting a first target site in the endogenous cellular gene with a first engineered TALE fused to a functional domain (e.g., transcriptional modulator domain), thereby modulating expression of the endogenous cellular gene, and further contacting a second target site in an endogenous cellular gene with a second engineered TALE fusion protein, thereby modulating expression of the second endogenous cellular gene [0024-0025].  Gregory teaches that the first and second target sites are adjacent and are in the same gene, for an example when a pair of TALEN fusion proteins are used to cleave in the same gene [0024-0025].  Gregory teaches the use of different TALENs that bind different target sites in a gene to alter expression of an endogenous locus (i.e. two or more transcription factors bind at least two different target sites in an "endogenous" gene) [0060, 0061, Figs. 18-19].   Gregory further teaches that the functional domain is a transcriptional activator or a transcriptional repressor and can include transcription factor repressor or activator domains such as KRAB and VP16 [claim 7, 0078, 0152]. Gregory teaches that TALE13-VP16 fusions (TALE13 linked with an activation domain from VP16), which has 1-4 TR13 targets (DNA sequence, i.e. target for TALE binding), can synergistically activate, at least two-fold, the reporter gene expression in mammalian cells (0044; 0275; FIG. 3), thereby teaching functional domains working together to synergistically act together to alter gene expression. Gregory teaches compositions comprising one or more of the TALE-fusion proteins [0036].
Regarding claim 33, Gregory teaches kits comprising the TALE-domain proteins (and fusion proteins comprising these TALE-repeat proteins) [0042].  The phrase “instructions for use” are interpreted as non-functional descriptive material and do not distinguish the claim from the prior art. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to comprise the combined composition of Miller and Gregory as taught above in claim 1 in a kit.  One of ordinary skill in the art would have been motivated to have made the modification for the advantage of generating a product that can be used to aid a used in facilitating genomic manipulation of a target cell.  
Delisa teaches that two or more different zinc finger protein binding sites may be separated from each other by 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50, or more spacer nucleotides [0028]. Delisa also teaches that optimal spacing between different zinc finger protein-binding sites within a scaffold subunit will vary depending on the biological pathway proteins and the biological pathway, and should be optimized to achieve optimal biological pathway productivity [0028].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the composition of Miller which contains two or more different zinc finger protein transcription factors that targets a Htt gene or mutant Htt gene, recognizes a separate desired endogenous DNA sequence (DNA target for zinc finger binding) on the target gene, and comprises a repressor will synergistically act together to repress transcription based on the teachings of Gregory.  Miller teaches the use of both ZFP-TFs and TALE-TFs which repress expression of a mutant Htt allele [0021, 0040], thereby teaching that both TFs can be behavior similarly.  Gregory teaches that the functional domains of the TALE-fusion proteins can synergistically act together to alter gene expression, as discussed above.  Therefore a skilled artisan would have found it obvious with a reasonable expectation of success that since both ZFP-TF and TALE-TF fusion proteins can repress Htt repression, the functional domains on ZFP-TF fusion proteins would behave similar to those on TALE-TF fusion proteins and synergistically act together to alter gene expression.  Both Miller and Gregory teach artificial transcription factors that contains VP16 fused activation or KRAB fused repressor domains, depending on the need for activation or repression. Therefore a skilled artisan would reason that a KRAB fused transcription factors would too synergistically alter gene expression by repression as it is the combination of the functional domains that aid in the synergistic effect.  This obviousness would amount to a combination of prior art elements according to known methods to yield the predictable result of using transcription factors for regulating gene expression of endogenous genes in a cell.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the composition of Miller wherein the two different target sites are 20 or more base pairs.  One of ordinary skill would be motivated to make this modification giving Delisa’s teachings that the gap size of two target sites can be between 2 and 50 base pairs and that optimization zinc finger protein-binding site spacing within the nucleic acid scaffold should be determined for optimal biological productivity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Miller (WO 2013/130824 A1) in view of Gregory (US 2011/0301073 A1) and Delisa (Delisa et al. US 20130130347 A1, filed 05/23/2013) as applied to claim 1-2, 4, 6-7, 9-12, and 30-33 above, and further in view of Miller 2015 (US 2015/0353917 A1).
The teachings of Miller, Gregory and Delisa are discussed above applied to claim 1-2, 4, 6-7, 9-12, and 30-33 and similarly apply to claim 8.  
Regarding claim 8, Miller, Gregory, or Delisa do not teach wherein the target endogenous gene is a tau (MAPT) gene.  
Miller 2015 teaches a method of modifying an endogenous gene (e.g., modulating expression of the endogenous gene), the method comprising administering to the cell a first nucleic acid molecule comprising a single guide RNA that recognizes a target site in the endogenous gene and a second nucleic acid molecule that encodes a functional domain, wherein the functional domain associates with the single guide RNA on the target site, thereby modifying the endogenous gene [0022].  Miller teaches that the endogenous gene can be microtubule associated protein tau (MAPT gene, encoding Tau proteins) [0022].  Miller teaches alteration of the expression of the tau gene for the treatment and prevention of Alzheimer’s disease [0088].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the combined composition of Miller and Gregory as taught above in claim 1 wherein the DNA binding domains targets the tau (MAPT) gene.  Miller teaches the use of ZFP-TFs to alter the expression of the Htt allele as a therapeutic for Huntington’s disease.   Thus one of ordinary skill in the art would have been motivated to have made the modification for altering the expression of the tau gene for the treatment and prevention of Alzheimer’s disease.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.

Response to Arguments
Applicants assert that Gregory does not suggest using ZFP-TFs as presently claimed.  Applicant’s arguments have been considered and found unpersuasive as applicant’s arguments are not taking into consideration the totality of the teaching of Miller in combination with Gregory.  It is Miller who teaches and suggest using ZFP-TFs for the repression of the mutant Htt gene.  Although Gregory teaches an increase in specificity by using one or more ZFPs in the context of nuclease cleavage, this doesn’t diminish the fact that Gregory also teaches the use of two or more TALE-TFs to synergistically alter gene expression by teaching that TALE VP16 fusion proteins can synergistically activate reporter gene expression [Fig.3].  Both Miller and Gregory teach artificial transcription factors that can contains VP16 fused activation or KRAB fused repressor domains, depending on the need for activation or repression. Therefore a skilled artisan would reason that a KRAB fused transcription factors would too synergistically alter gene expression by repression as it is the combination of the functional domains that aid in the synergistic effect. Therefore, given Miller’s disclosure that both ZFP-TFs and TALE-TFs can both be used to repress the mutant Htt gene, it would be obvious and reasonable that the composition of Miller, which contains two or more different ZFP-TFs would too synergistically alter gene expression of the mutant Htt gene.
Applicants assert that Delisa is not pertinent to the invention and there would have been no motivation to combine Miller and Delisa as Delisa is not concerned with gene regulation.  Applicant’s arguments have been considered and found not persuasive.  Regardless of the use of DNA in the system of Delisa and the fact that Delisa found 12 bps to be the optimal distance in Delisa’s system, Delisa teaches that zinc finger protein binding sites may be separated from each other by 2-50 or more spacer nucleotides and that the spacing should be optimized to achieve optimal biological pathway productivity.  Therefore a skilled artisan would be motivated to optimize the spacing needed for the ZFP binding sites, beginning with the finite number of possible spacers as disclosed by Delisa, for the specific biological pathway productivity of Miller.  Furthermore Miller teaches that ZFP can behave as scaffolds, thereby creating scaffold subunit when two or more come together as taught by Delisa.  
Applicants also argue that the DNA scaffold in Delisa is plasmid DNA and not eukaryotic genomic DNA.  Applicant’s arguments have been considered and found unpersuasive Miller teaches the use of ZFP-TFs in a eukaryotic system and Delisa teaches that the ZFP spacing should be optimized to achieve optimal biological pathway productivity.  Therefore a skilled artisan would be motivated to optimize the spacing needed for the ZFP binding sites, beginning with the finite number of possible spacers as disclosed by Delisa in the eukaryotic system of Miller.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 4, 6-12, and 30-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10-11, and 17 of copending Application No. 15/828,931 in view of Miller (Miller et al. WO 2013/130824 A1), Gregory (Gregory et al. US 2011/0301073 A1), Delisa (Delisa et al. US 20130130347 A1, filed 05/23/2013), and Miller 2015 (US 2015/0353917 A1).  It is noted that the claims of the copending Application No. 15/828,931 have been allowed.

Regarding claim 1-4, 7-8, 30 the copending application teaches a genetic modulator (transcription factor) of a microtubule associated protein tau (MAPT) gene, the modulator comprising a DNA-binding domain that binds to a target site of at least 12 nucleotides in the MAPT gene; and a transcriptional regulatory domain [claim 1]; and a cell containing the genetic modulator [claim 10].
Claim 1 of the copending application claims all the limitations of the instant claim 1 except a composition comprising two or more artificial transcription factors wherein the artificial transcription factors synergistically modulate gene expression in a cell and where the ZFP target sites being about 20 to about 80, about 160 to about 220, about 260 to about 400, or about 500 to about 600 base pairs apart.
The teachings of Miller, Gregory, and Delisa are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the genetic modulator of copending Application No. 15/828,931 to contain two or more different zinc finger protein transcription factors that targets a Htt gene or mutant Htt gene, where each recognizes a separate desired endogenous DNA sequence (DNA target for zinc finger binding) on the target gene and comprises a repressor will synergistically act together to repress transcription based on the teachings of Gregory.  Miller teaches the use of both ZFP-TFs and TALE-TFs which repress expression of a mutant Htt allele [0021, 0040], thereby teaching that both TFs can be behavior similarly.  Gregory teaches that the functional domains of the TALE-fusion proteins can synergistically act together to alter gene expression, as discussed above.  Therefore a skilled artisan would have found it obvious with a reasonable expectation of success that since both ZFP-TF and TALE-TF fusion proteins can repress Htt repression, the functional domains on ZFP-TF fusion proteins would behave similar to those on TALE-TF fusion proteins and synergistically act together to alter gene expression.  Both Miller and Gregory teach artificial transcription factors that can contains VP16 fused activation or KRAB fused repressor domains, depending on the need for activation or repression. Therefore a skilled artisan would reason that a KRAB fused transcription factors would too synergistically alter gene expression by repression as it is the combination of the functional domains that aid in the synergistic effect.  This obviousness would amount to a combination of prior art elements according to known methods to yield the predictable result of using transcription factors for regulating gene expression of endogenous genes in a cell.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the composition of Miller wherein the two different target sites are 20 or more base pairs.  One of ordinary skill would be motivated to make this modification giving Delisa’s teachings that the gap size of two target sites can be between 2 and 50 base pairs and that optimization zinc finger protein-binding site spacing within the nucleic acid scaffold should be determined for optimal biological productivity.

Response to Arguments
Applicants assert that present claims are patentable over Miller, Gregory, Delisa, and
Miller 2015 and the copending application does not remedy the deficiency of these four references.  Applicant’s arguments have been considered and found unpersuasive as the present claims have not been found patentable over Gregory, Miller, Delisa, and Miller 2015 which provides teachings and suggestions to arrive at the claimed invention as discussed in the rejection above.

Conclusion
No claims are allowed.
New grounds of rejections are presented herein that were not necessitated by applicants’ amendments of the claims since the office action mailed 23 November 2021.  Therefore, this action is not final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        /SCARLETT Y GOON/QAS, Art Unit 1600